Title: To Alexander Hamilton from James McHenry, 22 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, Octr. 22. 1799.
          
          It has been represented to me that to guard the Public Property and assist in carrying on the Buildings for a Laboratory and Magazines near Philadelphia under the Superintendance of Captain Elliott, that Twenty five Men are indispensible to answer these purposes and a whole Company in the Spring. Will you be pleased to direct this number to join Captain Elliott with a proper Officer and from his own Company, he being best acquainted with his Men, and they with him. Perhaps too as the residue of the Company will be wanted in the Spring it may be best they should winter at Fort Mifflin—I pray you to take immediate order in the case.
          I have the honor to be with great respect, Sir, your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton 
        